OPINION AND ORDER
¶1 This matter comes before the Court on a formal complaint filed by the Judicial Standards Commission against Montana District Court Judge G. Todd Baugh. Judge Baugh has waived formal proceedings *258before the Commission, admitted that he violated Montana’s Code of Judicial Conduct, and consented to judicial discipline by this Court. The Commission has filed with the Court its recommendation that the Court accept Judge Baugh’s acknowledgement of violation, waiver of formal proceedings, and consent to discipline in the form of public reprimand or censure. The Commission further recommends that this Court publicly censure Judge Baugh for the conduct set forth in the formal complaint filed against him.
BACKGROUND
¶2 This judicial disciplinary matter arises from Judge Baugh’s August 2013 sentencing of Stacey Rambold for the crime of sexual intercourse without consent. Unless otherwise noted below, the following facts are taken from the formal disciplinary complaint filed against Judge Baugh.
¶3 In October of2008, the State of Montana charged Rambold, a 47-year-old teacher at Billings Senior High School, with sexual intercourse without consent with a 14-year-old high school freshman. Tragically, the victim committed suicide in early 2010 — before the legal proceedings against Rambold had been completed. Later that year, the State agreed to defer prosecution of Rambold in exchange for his admission to having committed one count of sexual intercourse without consent, and his agreement to enter sex offender treatment. Under the agreement, if Rambold violated the conditions of his sex offender treatment, his prosecution could be reinstated. Judge Baugh, a district judge of the Montana Thirteenth Judicial District Court, Yellowstone County, approved the deferred prosecution agreement.
¶4 Rambold was terminated fromhis sex offender treatment program for failure to properly participate in the program, for having unauthorized contact with minor children (relatives), and for engaging in sexual relationships with adult women and failing to disclose those relationships to his treatment team and group. Upon learning of these violations, the State reinstated Rambold’s prosecution.
¶5 On April 15, 2013, the State and Rambold entered into a plea agreement under which Rambold agreed to plead guilty to one count of sexual intercourse without consent. The State sought a sentence of 20 years in prison with 10 years suspended. Rambold, through counsel, asked that all but 30 days of his sentence be suspended.
¶6 On August 26, 2013, Rambold appeared before Judge Baugh for sentencing. Before imposing sentence, Judge Baugh spoke from the bench about his rationale for the sentence he was about to impose. *259Among other things, Judge Baugh stated Rambold’s victim was “a troubled youth, but a youth that was probably as much in control of the situation as [Rambold], one that was seemingly, though troubled, older than her chronological age.” Judge Baugh then sentenced Rambold to 15 years in the Montana State Prison with all but 31 days suspended and with credit for one day served. Judge Baugh later explained to members of the press that “[i]t was horrible enough as it is just given her age, but it wasn’t this forcible beat-up rape.”
¶7 Judge Baugh’s sentence and rationale, particularly his remarks that the 14-year-old victim was “older than her chronological age” and “as much in control of the situation” as her 47-year-old teacher, sparked immediate public outcry.1 The Judicial Standards Commission began receiving hundreds of complaints against Judge Baugh and, in total, eight verified complaints were filed with the Commission. In addition, shortly after sentencing, Judge Baugh sought to modify Rambold’s sentence, apparently having concluded that, under § 46-18-205, MCA, the mandatory minimum sentence for Rambold’s crime was two years in prison. We blocked Judge Baugh’s attempt to resentence Rambold, on grounds that he lacked authority to revise a sentence he had already issued. He nevertheless held a hearing, at which he made additional public remarks on the case and his actions in it.2
¶8 The State appealed the criminal case against Rambold. We recently vacated his sentence and remanded for resentencing by a new judge. See State v. Rambold, 2014 MT 116, 375 Mont. 30, 325 P.3d 686.
DISCUSSION
¶9 Rule 1.2 of the Code of Judicial Conduct requires judges to act in a manner that promotes public confidence in the independence, integrity, and impartiality of the judiciary and avoids impropriety or the appearance of impropriety. Judge Baugh has admitted that he violated that rule.
¶10 The comments to Rule 1.2 state, in relevant part, that public *260confidence in the judiciary is eroded by improper conduct and conduct that creates the appearance of impropriety. A judge should expect to be the subject of public scrutiny that might be viewed as burdensome if applied to other citizens. The test for appearance of impropriety is whether the conduct would create in reasonable minds a perception that the judge violated the Code or engaged in other conduct that reflects adversely on the judge’s honesty, impartiality, temperament, or fitness to serve as a judge.
¶11  Judge Baugh’s comments in open court in this case disregarded longstanding Montana law that a person under the age of 16 is legally incapable of consenting to sexual intercourse. His assertion that the victim was “older than her chronological age” is inconsistent with Montana law categorizing child victims of sexual offenses based on their chronological age alone, rather than on subjective perceptions of physical maturity and situational control. In addition, Judge Baugh’s later attempt to retract his sentence and rationale was inconsistent with Montana law. Finally, Judge Baugh made additional inappropriate public statements attempting to justify his actions. Through his unlawful sentence, inappropriate rationale, and subsequent public comments, Judge Baugh has eroded public confidence in the judiciary and created an appearance of impropriety, therefore violating the Montana Code of Judicial Conduct. He has caused Montana citizens, as well as others, to question the fairness of our justice system and whether prejudice or bias affected the outcome of the Rambold case. There is no place in the Montana judiciary for perpetuating the stereotype that women and girls are responsible for sexual crimes committed against them.
¶12 Article VII, section 11(3) of the Montana Constitution and § 3-1-1107, MCA, allow this Court, upon recommendation of the Judicial Standards Commission, to impose discipline upon any Montana judge for violation of the Code of Judicial Conduct. We adopt the recommendation of the Judicial Standards Commission that we accept Judge Baugh’s admission that his actions violated the Code of Judicial Conduct and his consent to submit himself to this Court for public censure.
¶13  In addition, we conclude that Judge Baugh’s actions warrant his suspension without pay for 31 days. Judge Baugh’s current term in office expires December 31, 2014. He has announced that he will not seek reelection to another term. In light of those facts and in order to minimize the impact of his suspension on the parties whose cases are pending before him and on the other judges in the Thirteenth Judicial *261District, we conclude the suspension should commence on December 1, 2014.
¶14 Because Judge Baugh has not consented to a suspension, and because the Commission has not recommended suspension, we will allow Judge Baugh 15 days from the date of this Opinion and Order in which to withdraw his consent to discipline.
¶15 IT IS ORDERED that Judge Baugh is granted until June 19, 2014, in which to withdraw his consent to judicial discipline, in writing filed with the Clerk of this Court. If Judge Baugh withdraws his consent to judicial discipline, the Court will return this matter to the Judicial Standards Commission for formal proceedings.
¶16 IT IS FURTHER ORDERED that, if Judge Baugh does not withdraw his consent to discipline, he shall appear before this Court in our courtroom in Helena, Montana, at 9:30 a.m. on July 1,2014, for the delivery of a public censure by this Court.
¶17 IT IS FURTHER ORDERED that, if Judge Baugh does not withdraw his consent to discipline, he will be suspended from the bench without pay for a period of 31 days beginning on December 1, 2014.
DATED this 4th day of June, 2014.
/s/mike McGrath
We Concur
/S/ MICHAEL E WHEAT
/S/BETH BAKER
/S/ PATRICIA COTTER
/S/JIM RICE

 See e.g. Matt Pearce, Hundreds Rally Against Montana Judge in Rape-Suicide Case, L.A. Times, Aug. 29, 2013, available at http://articles.latimes.coin/2013/aug/ natton/la-na-im-montana-rally-20130829.


 See Greg Tuttle, Baugh addresses media at unusual hearing in Rambold rape case, billingsgazette.com, Sept. 6,2013, available at http://billingsgazette.com /news/local/crimp.-and-courts/baugh-addresses-media-at-unusual-hearmg-in-ramboldrane-caBe/article 719fe5f8-78da-5878-bc89-148dcf0cf42a.html.